Title: To Benjamin Franklin from the Comtesse de La Rouërie, [after 13 October 1780]
From: La Rouërie, Thérèse de la Belinaye, comtesse de
To: Franklin, Benjamin


[after October 13, 1780]
Une mere dont l’inquietude ne peut s’exprimer, suplie Monsieur franckin, de vouloir bien lui apprendre le sort du Colonel Armand, son fils, qui sert dans l’armée amériquaine et dont elle n’a eu aucune nouvelle depuis l’affaire de Camden, ou, elle à appris par les papiers publics qu’il étoit, sous les ordres du Général Gates.
 
Notation: La mere du Colonel Armand
